Mr. Dan Brazil                         Opinion      No. C-255
County Attorney
Angelina  County                       Re:       Sufficiency    of applications
Lufkin,  Texas                                   for a local    option    election
                                                 and related    question.
Dear Mr. Brazil:

           In your letter,   you asked two questions     with regard
to the construction   of Article   666, Section    32, Vernon’s  Penal
Code in anticipation    of a local  option  election.

               In your first  question you asked which application
should the      County Clerk use in making out the petitions     for                 a
local-option      election,  when two applications have been filed
on different      dates.

            The pertinent         part of Article        666, Section      32, Ver-
non’s   Penal Code reads         as follows:

                       “Upon the written        application      of any ten
               (10) or more qualified           voters    of any county,
               justice’s      precinct,     or incorporated        city or
               town, the County Clerk of such county shall
               Issue to the qualified           voters    thereof     for the
               signatures      of those qualified         voters     In such
               area who desire        that a local      option     election
               be called      therein    for the purpose of deter-
               mining whether the sale of alcoholic                 beverages
               of one or more of the various              types and alco-
               holic     contents    shall be prohibited         or legalized
               within     the prescribed      limits    of such county,
               justice’s      precinct,     or incorporated        city or
               town.

                      “An application     for a petition       seeking    an
               election    to legalize    the sale of alcoholic         bev-
               erages of one or more of the various             types and
               alcoholic    contents    shall be headed ‘Application
               for Local Option Election         Petition    to Legalize,’
               and shall     contain   a statement     just ahead of the
               signatures     of the applicants,       as follows:       ‘It
               is the hope, purpose and intent            of the appll-
               cants whose signatures’ appear hereon to see le-
               galized    the-sale   of alcoholic      beverages    referred
               to in the issue set out above.’            . . .
                                        -1226-
Mr. Dan Brazil,        Page 2 (Opinion         No. C-2!%)


                       “An application    for a petition        seeking   an
                election   to prohibit     the sale of alcoholic        bev-
                erages of one or more of the various             types and
                alcoholic   contents    shall be headed ‘Application
                for Local Option Election        Petition     to Prohibit,!
                and shall   contain    a statement     just ahead of the
                signatures   of the applicants,        as follows:       ‘It
                Is the hope, purpose and intent           of the applicants
                whose signatures      appear hereon to see prohibited
                the sale of alcoholic       beverages     referred    to In
                the Issue set out above.’        . . .”

            There Is no language in the above statute      or in the
Liquor Control    Act prohibiting  more than one application      for
a petition   for a local   option election.    If both applications
are In substantial    compliance  with the above statute    regarding
form and requisite    signatures,   then this office  is of the opinion
that either    or both of the applications    may be used.

              If the first   application   Is In error   (as you indicate
in   your  letter)   to such a degree that it does not comply with the
statute,     then the County Clerk may not Issue a petition        upon said
application.       If the second application    is correct   In form (as
you also so indicate),       then the County Clerk must Issue a petition
upon   it.

           In your seaond question,   you state that the applicants
have requested   that the Clerk Issue 60 petitions.   You go on to
ask whether these petitions    should be numbered 1 through 60 or
should all bear the number 1,

                The pertinent     part    of   the   statute   reads   as follows:

                        “Each such petition  shall  show the date
                of its Issue by the County Clerk and shall be
                serially     numbered, and each page of such peti-
                tion shall bear the same date and serial      num-
                ber, and shall bear the seal of the County
                Clerk. ” (Emphasis Supplied)

                In a similar     question      presented     in Hutson   v.   Smith,   191
S.W.2d 779 (Tex.Civ.App.     1946) the court          stated:

                       “The County Clerk issued the petitions          in
                the form of seventeen      copies,   or originals,     ac-
                cording   as the Interpretation      to be placed on
                what was issued may be.        That Is to say, if~we
                consider   the petition    to be an ideal      thing apart
                from the written     instruments    which evidenced      it,
                then there was no original,        and all were copies.
                In any case each copy which was issued by the
                County Clerk has the same legal         effect    and sta-
                tus and operated     in every respect      as every other
                                         -1227-
Mr. Dan Brazil,      Page 3'~(0plnionNo.'C-255)


             COPY, and, exaept      upon an arbitrary       basis,  each
             copy was entitled      to be considered       as an ori-
             ginal.
                    n. . .

                    *Serial  means 'belonging       to, forming part
             of or consisting     of a series;      taking place or
             occurlng    In regular  succession.'       Ox.Eng.Dict."

             The Court went on to conclude         In that case that under
the Liquor Control     Act requiring     petition    for local     option    elec-
tion to be serially     numbered, a County Clerk's          administrative
construction    of requirement     to mean that each copy of petition
was in law an original,       duplicate   original,     triplicate     original,
etc.,   and applying   provision     on that basis     In serially     number
ing the copies,    was correct.

          Under the above authorities,    therefore,  this office
holds that the County Clerk may correctly     number the petitions
1 through 60.

                             SUMMARY

             1.    Either or both of two applications        pre-
             sented for a petition        for a local option
             election    may be used if in aonformlty      with
             the statutory    requisites.

             2.    Where applicants      for a petition   for a
             local   option    election    request 60 petitions
             for tiirculation,       they may be numbered 1
             through 60.

                                    Respectfully      submitted,

                                    WAGGONER CARR
                                    Attorney General       of   Texas



                                    By:



BSC/ls




                                      -1228-
Mr. Dan Brazil,   Page 4 (Opinion   No. C-255)


APPROVED:

OPINION COMMITTEE

W. V. Geppert,  Chairman
Robert T. Davis
Robert Smith
John Reeves
Llnward Shivers

APPROVEDFOR THE ATTORNEYGENERAL
BY: Stanton Stone




                               -1229-